      Case 2:20-cv-03126-WBV-JVM Document 1 Filed 11/17/20 Page 1 of 15




                          UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA

 JOANY ZAMORA and ANGELICA
 DAVILA
                                             CIVIL CASE NO. 20-________

                          Plaintiffs,        SECTION: __

          v.                                 DIVISION: __

 EQUILON ENTERPRISES LLC
                                             JURY TRIAL DEMANDED
                          Defendant.



                           COMPLAINT AND JURY DEMAND

       JOANY ZAMORA and ANGELICA DAVILA, husband and wife (collectively,

“PLAINTIFFS”),      respectfully   submit   the    following   Complaint   against   EQUILON

ENTERPRISES LLC:

                                            Parties

                                              1.

       Made Defendant herein is EQUILON ENTERPRISES LLC (“DEFENDANT”), a

foreign limited liability company licensed to do and doing business in the State of Louisiana,

domiciled in Delaware with its principal business establishment in Louisiana located at 5615

Corporate Blvd., Ste. 400B, Baton Rouge, LA 70808. DEFENDANT may be served through CT

Corporation System, DEFENDANT’S duly authorized agent for service of process, at 3867 Plaza

Tower Dr., Baton Rouge, La 70816.
      Case 2:20-cv-03126-WBV-JVM Document 1 Filed 11/17/20 Page 2 of 15




                                               2.

       JOANY ZAMORA and ANGELICA DAVILA are residents of and domiciled in

Ascension Parish, Louisiana.

                                   Jurisdiction and Venue

                                               3.

       This Honorable Court has jurisdiction pursuant to 28 U.S.C.A. § 1332 in that the claims in

controversy in this matter exceed the sum of $75,000 exclusive of interest and costs and in that

PLAINTIFFS are diverse in citizenship from DEFENDANT and its individual members. Upon

information and belief:

       a.     DEFENDANT has three members: SOPC Holdings East LLC, SOPC Holdings

              West LLC, and TMR Company;

       b.     SOPC Holdings East LLC is a limited liability company, organized in the State of

              Delaware and having its principal place of business in Houston, Texas, and it has

              three members: SOPC Holdings West LLC, Shell Oil Company, and TMR

              Company;

       c.     SOPC Holdings West LLC is a limited liability company, organized in the State of

              Delaware and having its principal place of business in Houston, Texas, and it has

              two members: Shell Oil Products Company LLC and Shell Oil Company;

       d.     Shell Oil Products Company LLC is a limited liability company, organized in the

              State of Delaware and having its principal place of business in Houston, Texas, and

              it has one member: Shell Oil Company;




                                               2
      Case 2:20-cv-03126-WBV-JVM Document 1 Filed 11/17/20 Page 3 of 15




       e.      Shell Oil Company is a corporation, incorporated in the State of Delaware and

               having its principal place of business in Houston, Texas, with its corporate offices

               in Houston, Texas; and

       f.      TMR Company is a corporation, incorporated in the State of Delaware and having

               its principal place of business in Houston, Texas, with its corporate offices in

               Houston, Texas.

                                                  4.

       Accordingly, PLAINTIFFS are diverse in citizenship from DEFENDANT because

PLAINTIFFS are citizens of Louisiana and DEFENDANT is a citizen of Delaware and Texas.

                                                  5.

       Venue is proper as the incident claimed of occurred in St. Charles Parish at the Shell Norco

facility located at 15536 River Road, Norco, Louisiana 70059 (the “Facility”). DEFENDANT is

subject to jurisdiction and venue within this Honorable Court’s territorial jurisdiction.

                                                  6.

       DEFENDANT has significant ties to and/or regularly conducts and transacts business

within this district and venue, particularly within St. Charles Parish at the Facility.

                                        Factual Allegations

                                                  7.

       On or about December 10, 2019, JOANY ZAMORA was installing scaffolding near a

residual catalytic cracking unit (“RCCU”) at the Facility. Without warning, hot condensate fell

from a vent stack silencer and/or containment device onto JOANY ZAMORA and severely

burned JOANY ZAMORA.




                                                  3
       Case 2:20-cv-03126-WBV-JVM Document 1 Filed 11/17/20 Page 4 of 15




                                                 8.

        JOANY ZAMORA was never advised, informed, or made aware of a vent stack silencer

and/or containment device in the work area that could or would overflow with hot condensate.

                                                 9.

        The day after the incident, a message from the General Manager of the Facility was sent,

indicating inter alia, that personnel should inspect systems for hot condensate pooling, that lessons

should be learned from this event, that a safety awareness alert would be issued, and that a

causation investigation would be initiated.

                                                10.

        Upon information and belief, a clog in the piping system for the vent stack silencer and/or

containment device caused hot condensate to pool, overflow, and severely burn JOANY

ZAMORA.

                                                11.

        Upon information and belief, the Occupational Safety and Health Administration

(“OSHA”) conducted an inspection and issued a report in response to the incident.

                                 Count One: Premises Liability

                                                12.

        PLAINTIFFS incorporate and re-allege each of the foregoing paragraphs as though set

forth in full herein.

                                                13.

        Upon information and belief, the Facility was owned and/or operated by DEFENDANT

at all material times, and DEFENDANT exercised garde over same at all times pertinent.




                                                 4
      Case 2:20-cv-03126-WBV-JVM Document 1 Filed 11/17/20 Page 5 of 15




                                               14.

       As the owner and/or operator of the Facility, DEFENDANT is liable under Louisiana Civil

Code Articles 2317 and 2317.1.

                                               15.

       At the time of the subject accident, the RCCU, the vent stack silencer, containment device,

and/or associated piping and safety measures (or lack thereof) at the Facility prevented workers,

including JOANY ZAMORA, from conducting their operations in a safe manner. Furthermore,

the layout of the RCCU, the vent stack silencer, containment device, and/or associated piping at

the Facility was such that workers could not access their job sites without undue danger or

unreasonable risk of harm.

                                               16.

       At all material times, the RCCU, the vent stack silencer, containment device, associated

piping, and/or the Facility were unreasonably dangerous and otherwise a hazard to those working

near or around same.

                                               17.

       JOANY ZAMORA did not exercise control over the RCCU, the vent stack silencer,

containment device, associated piping, and/or the area of the Facility where the incident occurred.

                                               18.

       DEFENDANT is liable unto the PLAINTIFFS because DEFENDANT knew, or in the

exercise of reasonable care, should have known of these hazards and failed to remedy same.




                                                5
       Case 2:20-cv-03126-WBV-JVM Document 1 Filed 11/17/20 Page 6 of 15




                                                 19.

        PLAINTIFFS are entitled to damages as a result of DEFENDANT’S premises liability.

PLAINTIFFS’ damages could have been prevented by DEFENDANT’S exercise of reasonable

care, which DEFENDANT failed to exercise at all times pertinent.

                                      Count Two: Negligence

                                                 20.

        PLAINTIFFS incorporate and re-allege each of the foregoing paragraphs as though set

forth in full herein.

                                                 21.

        PLAINTIFFS assert that DEFENDANT was negligent in the preparation, operation,

layout, maintenance, and processes of the vent stack silencer, containment device, associated

piping, and area of the Facility where the vent stack silencer, containment device, and/or associated

piping was located.

                                                 22.

        Further, at all material times, the activities of all as yet unidentified employees, personnel,

borrowed servants, contractors, or agents of DEFENDANT who were involved in the operation,

set up, layout, maintenance, processes, and safety features of the Facility, did so while in the course

and scope of their employment with DEFENDANT. Accordingly, DEFENDANT is at all

material times liable under the doctrine of respondeat superior for the negligence of its employees,

personnel, borrowed servants, contractors, or agents.




                                                  6
      Case 2:20-cv-03126-WBV-JVM Document 1 Filed 11/17/20 Page 7 of 15




                                                23.

       At all material times, JOANY ZAMORA was working safely, was properly trained, was

employing proper safety procedures and protocols, and was carrying out his work in accordance

with DEFENDANT’S instructions.

                                                24.

       The incident described herein was caused through no negligence on the part of JOANY

ZAMORA but was caused solely by DEFENDANT in the following non-exclusive particulars:

       i)      Failing to provide or ensure a safe place to work.

       ii)     Failing to follow the applicable safety rules, regulations, and policies in the

               preparation, operation, layout, maintenance, and processes of the vent stack silencer

               and/or containment device and associated piping.

       iii)    Failing to comply with all applicable OSHA and other safety rules and regulations.

       iv)     Responsibility for the negligence of BrandSafway, its employees, supervisors, and

               contractors.

       v)      Failing to comply with, implement, and/or obtain appropriate OSHA and other

               safety documentation.

       vi)     Failing to warn JOANY ZAMORA of a condition which could or may cause

               injury.

       vii)    Failing to render safe an unreasonably dangerous condition which it knew or should

               have known existed at all material times.

       viii)   Failing to remove a hazard from the Facility of which it knew or should have

               known.




                                                 7
Case 2:20-cv-03126-WBV-JVM Document 1 Filed 11/17/20 Page 8 of 15




ix)     Permitting a vent stack silencer, containment device, and/or associated piping at its

        Facility with inadequate features to exist or occur presenting a risk of harm to

        PLAINTIFFS which was foreseeable.

x)      Permitting its employees, contractors, and others, including JOANY ZAMORA,

        to work in the area at issue at the Facility when it knew or should have known that

        working in that area presented a hazardous condition that rendered the Facility and

        work environment unsafe and unfit for use by individuals such as JOANY

        ZAMORA.

xi)     Failing to empty, shut down, remove, adjust, move, or reposition the vent stack

        silencer, containment device, and/or associated piping at issue, or requesting same,

        causing the accident made the subject of this litigation.

xii)    Failing to advise or warn of a vent stack silencer and/or containment device in the

        work area that could or would overflow with hot water condensate on the date in

        question, thus failing to identify potential hazards for those working at the Facility

        and warn of same or prevent the accident made the subject of this litigation.

xiii)   Failing to provide reasonable and safe access to the worksite for JOANY

        ZAMORA.

xiv)    Failing to maintain the premises in a safe condition, which caused PLAINTIFFS’

        injuries and accident.

xv)     Failing to adhere to DEFENDANT’S policies and procedures in connection with

        the scaffolding, vent stack silencer, containment device, associated piping, and/or

        hot water condensate.




                                          8
Case 2:20-cv-03126-WBV-JVM Document 1 Filed 11/17/20 Page 9 of 15




xvi)    Failing to inspect and make safe the Facility prior to access by users such as

        JOANY ZAMORA.

xvii)   Failing to have and/or implement appropriate procedures and controls for the

        purpose of identifying hazards, such as that complained of herein, and further

        failing to remedy such hazards.

xviii) Failing to follow its own or any other contractors’ safety rules, regulations, and

        policies in connection with the RCCU, the vent stack silencer, the containment

        device, and/or the associated piping.

xix)    Failing to analyze the job to be performed by JOANY ZAMORA and implement

        a plan or take corrective measures which would have prevented the accident prior

        to JOANY ZAMORA beginning the job.

xx)     Failing to remedy a hazardous condition that it knew or should have known of upon

        a reasonable investigation of the premises and/or work site.

xxi)    Failing to inspect the Facility, the RCCU, the vent stack silencer, the containment

        device, the associated piping, and the scaffolding at issue for safety purposes and

        to ensure the area where the scaffolding was being installed was fit for use and safe

        for individuals such as JOANY ZAMORA to work upon or near.

xxii)   Failing to supervise and coordinate the efforts of its contractors and employees who

        were expected to be working with, or in proximity to, contractors.

xxiii) Failing to provide equipment for or ensure there was adequate and sufficient

        communication and/or communication equipment by and between the multiple

        contractors who performed services at the time of PLAINTIFFS’ injuries.




                                          9
     Case 2:20-cv-03126-WBV-JVM Document 1 Filed 11/17/20 Page 10 of 15




       xxiv) Failing to ensure all necessary safety features by all contractors involved at its

              Facility.

       xxv)   Failing to ensure all personnel at the Facility complied with OSHA and all other

              private or public safety rules, regulations, and policies at all material times

              pertinent.

       xxvi) Conducting and/or permitting ultra-hazardous activities to occur at the Facility

              without taking all necessary precautions or ensuring/providing for the necessary

              personnel and equipment under the circumstances.

       xxvii) Failing to take all appropriate actions and implement all appropriate policies and

              procedures necessitated by all mandates of OSHA and all other applicable rules,

              regulations, and safety policies pertinent to all procedures being performed by

              JOANY ZAMORA, his coworkers, and/or other personnel.

       xxviii) Negligent preparation, operation, setup, layout, maintenance, and processes, of the

              Facility, the RCCU, the vent stack silencer, the containment device, and/or the

              associated piping.

       xxix) Any and all other acts of negligence to be proven at the trial of this matter.

                                               25.

       As a result of DEFENDANT’S negligence, PLAINTIFFS are entitled to damages.

PLAINTIFFS’ damages could have been prevented by DEFENDANT’S exercise of reasonable

case. At all times pertinent, DEFENDANT failed to exercise such reasonable care.




                                               10
      Case 2:20-cv-03126-WBV-JVM Document 1 Filed 11/17/20 Page 11 of 15




                                            Damages

                                                26.

        PLAINTIFFS incorporate and re-allege each of the foregoing paragraphs as though set

forth in full herein.

                                                27.

        Due to the above-described incident, JOANY ZAMORA suffered severe, permanent, and

intractable injuries, including second and third degree burns over forty percent of his body as well

as other damages enumerated herein. JOANY ZAMORA endured a lengthy stay in the burn unit

at University Medical Center in New Orleans, Louisiana, and his treatment has involved multiple

painful and life-threatening procedures, including multiple debridement procedures, grafts, blood

transfusions, and other procedures. Further, JOANY ZAMORA has undergone follow-up surgical

procedures, tests, and treatments—the stress of which has been multiplied by having to undergo

treatment during the COVID-19 pandemic. The following photographs depict JOANY

ZAMORA’S physical injuries:




                                                11
     Case 2:20-cv-03126-WBV-JVM Document 1 Filed 11/17/20 Page 12 of 15




                                               28.

       JOANY ZAMORA is entitled to recover damages in connection with the physical, mental,

and emotional suffering sustained as a result of this accident and the above-mentioned negligence

and premises liability of DEFENDANT.

                                               29.

       Due to the above-described negligence and premises liability, PLAINTIFF JOANY

ZAMORA, has been caused to sustain the following nonexclusive damages and injuries:

       1.     Medical expenses (past, present, and future);

       2.     Physical pain and suffering (past, present, and future);

       3.     Mental anguish and suffering (past, present, and future);

       4.     Loss of enjoyment of life and inconvenience (past, present, and future);

       5.     Loss of wages and/or loss of earning capacity (past, present, and future);




                                               12
     Case 2:20-cv-03126-WBV-JVM Document 1 Filed 11/17/20 Page 13 of 15




       6.      Loss of consortium, loss of society, loss of love and affection, loss of household

               services (past, present, and future); and

       7.      Any and all other damages to be proven at trial of this matter.

                                                30.

       ANGELICA DAVILA is and was at all times relevant to this action, the legal spouse of

JOANY ZAMORA, and they have at all times relevant to this action, lived together as husband

and wife.

                                                31.

       As a proximate result of the personal injuries suffered by JOANY ZAMORA, as described

in this complaint, ANGELICA DAVILA has been deprived of the benefits of their marriage

including his love, affection, society, and consortium, and other husbandly duties and actions.

JOANY ZAMORA provided ANGELICA DAVILA with all of the benefits of a marriage

between husband and wife, prior to his injuries described herein.

                                                32.

       ANGELICA DAVILA has also incurred the costs and expenses related to the medical

care, treatment, medications, and hospitalization to which JOANY ZAMORA was subjected for

the physical injuries he suffered. ANGELICA DAVILA will continue to incur the future costs

and expenses related to the care, treatment, medications, and hospitalization of JOANY

ZAMORA due to his injuries described herein.

                                                33.

       ANGELICA DAVILA has suffered loss of consortium, as described herein, including the

past, present, and future loss of her husband’s companionship, services, society, and the ability of




                                                13
     Case 2:20-cv-03126-WBV-JVM Document 1 Filed 11/17/20 Page 14 of 15




JOANY ZAMORA to provide ANGELICA DAVILA with the benefits of marriage, all of which

has resulted in her pain, suffering, and mental and emotional distress and worry.

                                                 34.

       Due to the above-described negligence and premises liability and the injuries and damages

caused thereby, PLAINTIFFS request damages in a sum not less than seventy-five thousand

($75,000) exclusive of costs and interest.

                                             Jury Demand

                                                 35.

       PLAINTIFFS hereby demand a trial by jury.

                                        Prayer for Relief

       WHEREFORE, JOANY ZAMORA and ANGELICA DAVILA pray that the

DEFENDANT, EQUILON ENTERPRISES LLC, be served with a certified copy of this

complaint, summons, and citation and that after due proceedings had, judgment is rendered in

favor of JOANY ZAMORA and ANGELICA DAVILA and against DEFENDANT,

EQUILON ENTERPRISES LLC, for a sum to be determined together with legal interest thereon

from date of judicial demand until paid, all cost of these proceedings, attorney fees, and any other

relief to which JOANY ZAMORA and ANGELICA DAVILA are legally entitled.

Date: November 17, 2020




                                                 14
Case 2:20-cv-03126-WBV-JVM Document 1 Filed 11/17/20 Page 15 of 15




                              Respectfully submitted,

                              FISHMAN HAYGOOD, LLP

                              /s/ Kerry J. Miller
                              KERRY J. MILLER (#24562), T.A.
                              DANIEL J. DYSART (#33812)
                              WILLIAM L. MIZELL (#36589)
                              201 St. Charles Avenue, Suite 4600
                              New Orleans, LA 70170
                              Telephone:      504.556.5549
                              Facsimile:      504.310.0275
                              Email: kmiller@fishmanhaygood.com
                              Email: ddysart@fishmanhaygood.com
                              Email: wmizell@fishmanhaygood.com

                              Counsel for Plaintiffs




                                15
